IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 01-10426
                             Summary Calendar


STEVEN DALE FINCH,

                                          Plaintiff-Appellant,
versus

CLIFF WILLIAMS, Grand Prairie
Police Officer,

                                          Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:99-CV-803-Y)
                       --------------------
                         January 21, 2002
Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Steven Dale Finch, now Texas prisoner

#1004856, appeals the summary-judgment dismissal of his 42 U.S.C.

§ 1983 complaint in which he alleged that he was subjected to

excessive force during an arrest on a parole violation.                  As the

record contains several disputed material facts about what occurred

during Finch’s     arrest,   the   summary      judgment   in    favor   of   the

defendant   is   VACATED,    and   the   case    is   REMANDED    for    further

proceedings.     See Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (en banc)

VACATED AND REMANDED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.